Plaintiff claims to have suffered a compensable injury while employed by defendant resulting in loss of vision in his right eye. The department of labor and industry allowed compensation at the rate of $18 a week for 100 weeks from *Page 198 
February 1, 1938, for the specific loss of his right eye. Defendant appeals.
The department of labor and industry is the judge of the facts. If there is testimony to sustain the findings of the department and such findings support the award, the order should be sustained.
The question here is, was there such testimony?
Plaintiff says the hammer which he was using caught a wire and slashed the wire across his right eye, across the pupil; that he went to the first-aid department and was there treated by the nurse; that from and after 1917, until the date of the injury, he had had no trouble with his eye, and that when he went to work for defendant he was examined, that he could see and counted the fingers of the examiner; that before that he had worked for the Ford Motor Company, that he was examined and could see; that later he was examined and granted a chauffeur's license; that he had vision in his eye in 1920 when he was married.
The department reviewed the testimony. We cannot say there was no testimony to support the department's finding, and its award is affirmed, with costs.
BUTZEL, C.J., and WIEST, BUSHNELL, SHARPE, CHANDLER, NORTH, and McALLISTER, JJ., concurred. *Page 199